        Case 2:19-cv-03326-KSM Document 102 Filed 10/02/20 Page 1 of 5




                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA

                                            :
 AUDRA McCOWAN, et al.,                     :
                                            :
        Plaintiffs,                         :
                                            :
               v.                                 Civil Action No. 19-3326-KSM
                                            :
                                            :
 CITY OF PHILADELPHIA, et al.
                                            :
        Defendants.                         :
                                            :

                                         ORDER

      AND NOW, this _____ day of ___________, 2020, upon consideration of Defendants’

response to Plaintiffs’ Motion to Compel Discovery Responses, it is hereby ORDERED that the

Motion (ECF No. 100) is DENIED with prejudice.

                                         BY THE COURT:



                                         _________________________
                                         KAREN S. MARSTON, J.
        Case 2:19-cv-03326-KSM Document 102 Filed 10/02/20 Page 2 of 5




                IN THE UNITED STATES DISTRICT COURT FOR THE
                     EASTERN DISTRICT OF PENNSYLVANIA

                                              :
 AUDRA McCOWAN, et al.,                       :
                                              :
        Plaintiffs,                           :
                                              :
               v.                                   Civil Action No. 19-3326-KSM
                                              :
                                              :
 CITY OF PHILADELPHIA, et al.
                                              :
        Defendants.                           :
                                              :

                       DEFENDANTS’ RESPONSE TO PLAINTIFFS’
                      MOTION TO COMPEL DISCOVERY RESPONSES

       1.     Admitted.

       2.     Denied as stated. The City of Philadelphia responded to plaintiffs’ Requests for

Production of Documents within the time allotted by the Federal Rules of Civil Procedure with

well-founded objections and several thousand pages of responsive documents, while plaintiffs

finally responded to the City’s written discovery fifteen days late and only after a Motion to

Compel and intervention from the Court.

       3.     Denied as stated. Depositions revealed the existence of documents plaintiffs

wanted, most of which were not requested in conformance with Rule 34 but rather through a

“deficiency notice.” The City produced responsive documents on September 4, 2020.

       4.     Admitted.

       5.     Denied as stated. Depositions revealed the existence of documents plaintiffs

wanted, most of which were not requested in conformance with Rule 34 but rather through a

“deficiency notice.” The City produced responsive documents on September 4, 2020.

       6.     Admitted.

       7.     Denied as stated. No responsive documents were withheld.
         Case 2:19-cv-03326-KSM Document 102 Filed 10/02/20 Page 3 of 5




       8.      Denied as stated. No responsive documents were withheld.

       9.      Denied. Personnel files for Defendant Ross and counsel for Defendant Younger

have been produced to plaintiffs.

       10.     Denied. Personnel files for Defendant Ross and counsel for Defendant Younger

have been produced to plaintiffs.

       11.     Defendants set forth a valid objection to plaintiffs’ request, a request not

proportional to the needs of this case which would therefore cause the City to incur burden and

expense that outweighs the likely benefit of the information sought.

       12.     Denied. As stated in the City, et al’s Motion to Dismiss Plaintiffs’ Second Amended

Complaint, plaintiffs have not alleged a legally sufficient Monell claim, making any discovery on

this issue – particularly the onerous requests made by plaintiffs – disproportional to the needs of

this case. Defs.’ Mem. In Support of Mot. to Dismiss, ECF No. 54 at 13-16.

       13.     Denied. Defendants have asserted no defenses as they have not yet answered

plaintiffs’ Complaint.

       14.     Denied. Plaintiffs have failed to meet the pleading standard for a Monell claim,

which requires plaintiffs to “identify a custom or policy, and specify what exactly that custom or

policy was.” McTernan v. City of York, 564 F.3d 636, 658 (3d Cir. 2009). Plaintiffs’ requests

constitute a fishing expedition not proportional to the needs of this case.

       15.     Three opinions from the 1990s1 and a context-free order from an unrelated case

provide no basis for this Court to supply the rod and reel for plaintiffs’ fishing expedition.



1
 None of these cases involves Section 1983 or discovery. One case is provided with no pincite
(Aman v. Cort Furniture Rental, 85 F.3d 1074 (3d Cir. 1996)); another addresses a trial court’s
ruling on an objection to trial testimony (Glass v. Philadelphia Elec. Co., 34 F.3d 188, 194 (3d Cir.
1994)); and the last went unpublished before being abrogated (Hurley v. The Atlantic City Police
Dept., 1999 U.S. App. LEXIS 4582 (3d Cir. March 18, 1999)).
        Case 2:19-cv-03326-KSM Document 102 Filed 10/02/20 Page 4 of 5




       WHEREFORE, Defendants respectfully request that plaintiffs’ Motion to Compel

Discovery Responses be denied, with prejudice.

                                             Respectfully submitted,

                                             CITY OF PHILADELPHIA
                                             LAW DEPARTMENT

                                            /s/ Daniel R. Unterburger      .
                                            DANIEL R. UNTERBURGER
                                            Assistant City Solicitor
                                            1515 Arch Street, 16th Floor
                                            Philadelphia, PA 19102
                                            215.683.5080
 Dated: October 2, 2020                     daniel.unterburger@phila.gov
           Case 2:19-cv-03326-KSM Document 102 Filed 10/02/20 Page 5 of 5




                   IN THE UNITED STATES DISTRICT COURT FOR THE
                        EASTERN DISTRICT OF PENNSYLVANIA

                                                :
 AUDRA McCOWAN, et al.,                         :
                                                :
           Plaintiffs,                          :
                                                :
                  v.                                  Civil Action No. 19-3326-KSM
                                                :
                                                :
 CITY OF PHILADELPHIA, et al.
                                                :
           Defendants.                          :
                                                :

                                CERTIFICATE OF SERVICE

       I hereby certify that on the date listed below the foregoing Response to Plaintiffs’ Motion

to Compel Discovery Responses was filed electronically and made available for download and

viewing.

                                               Respectfully submitted,

                                               CITY OF PHILADELPHIA
                                               LAW DEPARTMENT

                                              /s/ Daniel R. Unterburger          .
                                              DANIEL R. UNTERBURGER
 Dated: October 2, 2020                       Assistant City Solicitor
